  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, California 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for KARI BOWYER,
  6   Trustee in Bankruptcy

  7

  8                               UNITED STATES BANKRUPTCY COURT

  9                                NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                Case No. 17-50794 MEH
                                                           Chapter 7
 12           SERGIO ROLDAN
                                                           DECLARATION OF KARI BOWYER IN
 13           aka SERGIO RAFAEL ROLDAN
                                                           SUPPORT OF MOTION FOR ORDER
              AND                                          AUTHORIZING SALE OF REAL
 14           ADRIANA M BUENAVENTURA                       PROPERTY FREE AND CLEAR OF
 15           aka ADRIANA MARIA LONDONO,                   LIENS, CLAIMS AND INTERESTS
                                                           (1050 Ortega Circle, Gilroy, California)
 16                    Debtors.
                                                           Date: May 2, 2019
 17                                                        Time: 10:30 a.m.
                                                           Place: 280 South First Street
 18                                                               Hon. M. Elaine Hammond
                                                                  Courtroom 3020
 19                                                               San Jose, CA 95113
 20           I, Kari Bowyer, declare:
 21           1.      I am the duly appointed and acting Chapter 7 Trustee of the bankruptcy estate of
 22   Sergio Roldan and Adriana Buenaventura (“Debtors”). I file this Declaration in support of my
 23   Motion for Order Authorizing Sale of Real Property Free and Clear of Liens, Claims and Interests
 24   asserted by Bank of America, N.A. (“Bank”) and Rossi, Hamerslough, Reischl & Chuck (“RHRC”)
 25   that relate to real property commonly referred to as 1050 Ortega Circle, Gilroy, California
 26   (“Property”).
 27           2.      Solely in my role as the Trustee of the Debtors’ estate, I am party to an agreement to
 28   sell the Property to Gary R. Schenone and Karen W. Schenone (or their assigns) (collectively,

Case: 17-50794        Doc# 45     Filed: 04/03/19   Entered: 04/03/19 16:53:46        Page 1 of 22        1
  1   “Buyer”) for $590,000, subject to overbid.

  2           3.      The Debtors’ estate included an unscheduled interest in a promissory note executed

  3   by Burt and Loretta Birmingham (collectively, “Birmingham”), the prior owners of the Property.

  4   The Birmingham obligation to the Debtors was secured by a deed of trust encumbering the Property,

  5   recorded on March 22, 2007, with the Santa Clara County Recorder’s Office, Instrument No.

  6   19352696.

  7           4.      On or about June 15, 2018, a non-judicial foreclosure sale of the Property was

  8   conducted (“Foreclosure”). The Debtors’ estate was the successful bidder at the Foreclosure. On or

  9   about September 12, 2018, a Trustee Deed was recorded with the Santa Clara County Recorder’s

 10   Office, as Instrument No. 24022397 (“Trustee Deed”), vesting title for the Property in my name,

 11   solely in my capacity as Trustee of the Debtors’ estate.

 12           5.      After the foreclosure, the estate entered into a Bankruptcy Court approved settlement

 13   agreement with Birmingham. Birmingham defaulted. Immediately after Birmingham defaulted on

 14   the settlement agreement, I instructed the estate’s real estate broker to list and market the Property

 15   for sale. As a result of these efforts, the Buyer has offered to purchase the Property for $590,000.

 16           6.      I am informed and believe an on that basis state that, prior to the petition date, RHRC

 17   was counsel to the Debtors in state court litigation and, as a result of the litigation, RHRC asserts an

 18   attorney’s lien against the Debtors and was awarded a judgment for fees and costs on November 3,

 19   2016 in the amount of approximately $69,317.39 (“RHRC Judgment”). As of the date that this

 20   declaration was executed, I have not received a complete accounting from RHRC with regard to its

 21   claim and the RHRC Judgment and I do not know which portions of its claim and/or judgment are

 22   entitled to secured status.

 23           7.      Before executing the purchase agreement, I reviewed a preliminary title report for

 24   the Property from Cornerstone Title Company. A true and correct copy of the preliminary title

 25   report is attached hereto as Exhibit A.

 26           8.      Exception 8 in the title report is a lis pendens recorded by the Bank against the

 27   Property on July 17, 2017, as Instrument No. 23698959 (“Lis Pendens”). A true and correct copy

 28   of the Lis Pendens is attached hereto as Exhibit B.

Case: 17-50794      Doc# 45         Filed: 04/03/19   Entered: 04/03/19 16:53:46        Page 2 of 22         2
  1          9.      As noted above, the Buyers have offered to purchase the Property for $590,000.

  2   Assuming there are no overbids, I conservatively estimate that the net to the Debtor’s estate after

  3   costs and commissions will be approximately $560,000.

  4          10.     I am informed and believe an on that basis state that the current sums allegedly owed

  5   to the Bank under its note and disputed deed of trust is approximately $386,000.

  6          11.     I am informed and believe an on that basis state that RHRC asserts it has a secured

  7   claim of approximately $120,000 against the Debtor’s estate.

  8          12.     Assuming the claim of the Bank and RHRC are valid and paid in full, the estate will

  9   receive, after payment of the Bank and RHRC’s currently disputed claims, approximately $50,000.

 10          Except for statements made upon information and belief, I declare under penalty of perjury

 11   that all other statements made herein are true and correct. Executed this 3rd day of April 2019 at

 12   San Jose, California.

 13                                                /s/ Kari Bowyer
                                                   KARI BOWYER
 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 17-50794     Doc# 45     Filed: 04/03/19     Entered: 04/03/19 16:53:46       Page 3 of 22        3
                       CORNERSTONE TITLE COMPANY
                                        10125 S. DE ANZA BLVD.
                                         CUPERTINO, CA 95014
                                         PHONE: (408) 973-1410
                                          FAX: (408) 973-1845

                                         UPDATE NO. 1 AMENDED


  DATED AS OF FEBRUARY 27, 2019 AT 7:30 A.M.



  KELLER WILLIAMS BAY AREA ESTATES                   YOUR NO.:
  16185 LOS GATOS BLVD., STE 205                     PROPERTY ADDRESS:
  LOS GATOS, CA 95032                                1050 ORTEGA CIRCLE, GILROY, CA 95020

  ATTENTION: ANDY BUCHANAN                           ORDER NO.: 3630118-03499
  PHONE: (408) 892-7257                              ESCROW OFFICER: Martha Buchanan
  MOBILE PHONE : (408) 892-7257
  EMAIL: abuchanan33@kw.com                          EMAIL: Martha.Buchanan@CSTitleCo.com

                                        "PRELIMINARY REPORT"
IN RESPONSE TO THE ABOVE REFERENCED APPLICATION FOR A POLICY OF TITLE INSURANCE, Cornerstone Title
Company HEREBY REPORTS THAT IT IS PREPARED TO ISSUE, OR CAUSE TO BE ISSUED, AS OF THE DATE HEREOF, A
POLICY OR POLICIES OF TITLE INSURANCE DESCRIBING THE LAND AND THE ESTATE OR INTEREST THEREIN
HEREINAFTER SET FORTH, INSURING AGAINST LOSS WHICH MAY BE SUSTAINED BY REASON OF ANY DEFECT, LIEN
OR ENCUMBRANCE NOT SHOWN OR REFERRED TO AS AN EXCEPTION BELOW OR NOT EXCLUDED FROM COVERAGE
PURSUANT TO THE PRINTED SCHEDULES, CONDITIONS AND STIPULATIONS OF SAID POLICY FORMS.

THE PRINTED EXCEPTIONS AND EXCLUSIONS FROM THE COVERAGE OF SAID POLICY OR POLICIES ARE SET FORTH IN
EXHIBIT B ATTACHED. THE POLICY TO BE ISSUED MAY CONTAIN AN ARBITRATION CLAUSE. WHEN THE AMOUNT OF
INSURANCE IS LESS THAN THAT SET FORTH IN THE ARBITRATION CLAUSE, ALL ARBITRABLE MATTERS SHALL BE
ARBITRATED AT THE OPTION OF EITHER THE COMPANY OR THE INSURED AS THE EXCLUSIVE REMEDY OF THE
PARTIES. LIMITATIONS ON COVERED RISKS APPLICABLE TO THE CLTA AND ALTA HOMEOWNER’S POLICIES OF TITLE
INSURANCE WHICH ESTABLISH A DEDUCTIBLE AMOUNT AND A MAXIMUM DOLLAR LIMIT OF LIABILITY FOR CERTAIN
COVERAGES ARE SET FORTH IN THE POLICY. COPIES OF THE POLICY FORMS SHOULD BE READ. THEY ARE
AVAILABLE FROM THE OFFICE THAT ISSUED THIS REPORT.

PLEASE READ THE EXCEPTIONS SHOWN OR REFERRED TO BELOW AND THE EXCEPTIONS AND EXCLUSIONS SET
FORTH IN EXHIBIT B OF THIS REPORT CAREFULLY. THE EXCEPTIONS AND EXCLUSIONS ARE MEANT TO PROVIDE
YOU WITH NOTICE OF MATTERS WHICH ARE NOT COVERED UNDER THE TERMS OF THE TITLE INSURANCE POLICY
AND SHOULD BE CAREFULLY CONSIDERED.

IT IS IMPORTANT TO NOTE THAT THIS PRELIMINARY REPORT IS NOT A WRITTEN REPRESENTATION AS TO THE
CONDITION OF TITLE AND MAY NOT LIST ALL LIENS, DEFECTS AND ENCUMBRANCES AFFECTING TITLE TO THE
LAND.

THIS REPORT (AND ANY SUPPLEMENTS OR AMENDMENTS HERETO) IS ISSUED SOLELY FOR THE PURPOSE OF
FACILITATING THE ISSUANCE OF A POLICY OF TITLE INSURANCE AND NO LIABILITY IS ASSUMED HEREBY. IF IT IS
DESIRED THAT LIABILITY BE ASSUMED PRIOR TO THE ISSUANCE OF A POLICY OF TITLE INSURANCE, A BINDER OR
COMMITMENT SHOULD BE REQUESTED.

THE FORM OF POLICY OF TITLE INSURANCE CONTEMPLATED BY THIS REPORT IS:

ALTA/CLTA HOMEOWNER'S POLICY OF TITLE INSURANCE, IF APPLICABLE, OR
CLTA/ALTA STANDARD OWNER'S POLICY; AND/OR
ALTA LOAN POLICY, IF APPLICABLE, OR CLTA STANDARD LOAN POLICY

A SPECIFIC REQUEST SHOULD BE MADE IF ANOTHER FORM OR ADDITIONAL COVERAGE IS DESIRED.




                                                                                       EXHIBIT A
Case: 17-50794        Doc# 45     Filed: 04/03/19      Entered: 04/03/19 16:53:46        Page 4 of 22
                                                                    ORDER NO. 3630118-03499




                                              SCHEDULE A



         THE ESTATE OR INTEREST IN THE LAND HEREINAFTER DESCRIBED OR REFERRED TO
         COVERED BY THIS REPORT IS:


         A FEE AS TO PARCEL ONE, AN EASEMENT AS TO PARCEL TWO.


         TITLE TO SAID ESTATE OR INTEREST AT THE DATE HEREOF IS VESTED IN:


         KARI BOWYER, SOLELY IN HER CAPACITY AS CHAPTER 7 TRUSTEE FOR THE ESTATE OF
         SERGIO ROLDAN AND ADRIANA M BUENAVISTA, CASE # 17-50794, PENDING, US
         BANKRUPTCY COURT, NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION


         THE LAND REFERRED TO IN THIS REPORT IS SITUATED IN THE COUNTY OF SANTA CLARA,
         STATE OF CA AND IS DESCRIBED AS FOLLOWS:


                                 SEE EXHIBIT “A” ATTACHED HERETO




                                                  2
                                                                             EXHIBIT A
Case: 17-50794   Doc# 45    Filed: 04/03/19    Entered: 04/03/19 16:53:46     Page 5 of 22
                                                              ORDER NO. 3630118-03499




                                     EXHIBIT “A”
 THE FOLLOWING DESCRIBED REAL PROPERTY IN THE CITY OF GILROY, COUNTY OF SANTA
 CLARA, STATE OF CALIFORNIA:

 PARCEL ONE:

 LOT 207, AS SHOWN UPON THAT CERTAIN MAP ENTITLED, "TRACT NO. 5616, UNIT NO. 8,
 CASTLEWOOD PARK", WHICH MAP WAS FILED FOR RECORD ON MAY 29, 1975 IN BOOK 356
 OF MAPS, AT PAGES 22 AND 23, SANTA CLARA COUNTY RECORDS.

 PARCEL TWO:

 A DRAINAGE EASEMENT FOR INSTALLATION AND MAINTENANCE OF CONCRETE VEE
 GUTTER OVER THE SOUTHERLY 5 FEET OF LOTS 200 THROUGH 206 AND 208, AS SHOWN
 UPON THAT CERTAIN MAP ENTITLED, "TRACT NO. 5616, UNIT NO. 8, CASTLEWOOD PARK",
 WHICH MAP WAS FILED FOR RECORD ON MAY 29, 1975 IN BOOK 356 OF MAPS, AT PAGES 22
 AND 23, SANTA CLARA COUNTY RECORDS.

 APN: 808-27-008

                             ***END OF LEGAL DESCRIPTION***




                                           3
                                                                             EXHIBIT A
Case: 17-50794     Doc# 45    Filed: 04/03/19   Entered: 04/03/19 16:53:46    Page 6 of 22
                                                                    ORDER NO. 3630118-03499

                                           SCHEDULE B

     AT THE DATE HEREOF EXCEPTIONS TO COVERAGE IN ADDITION TO THE PRINTED
     EXCEPTIONS AND EXCLUSIONS IN SAID POLICY FORM DESIGNATED ON THE FACE PAGE OF
     THIS REPORT WOULD BE AS FOLLOWS:

A.   GENERAL AND SPECIAL TAXES FOR THE FISCAL YEAR 2018-2019

     TOTAL:                   $1,179.16
     FIRST INSTALLMENT:        $589.58    PAID
     DUE DATE:             NOVEMBER 1, 2018
     DELINQUENT DATE:      DECEMBER 10, 2018

     SECOND INSTALLMENT:         $589.58   OPEN
     DUE DATE:             FEBRUARY 1, 2019
     DELINQUENT DATE:      APRIL 10, 2019

     ASSESSED VALUATION:
     LAND VALUE:              $13,982.00
     IMPROVEMENTS:            $79,751.00
     EXEMPTION:                $7,000.00

     CODE AREA:              002-001
     A. P. NO.:              808-27-008

B.   THE LIEN OF SUPPLEMENTAL TAXES ASSESSED PURSUANT TO CHAPTER 3.5 COMMENCING
     WITH SECTION 75 OF THE CALIFORNIA REVENUE AND TAXATION CODE.

C.   SAID LAND LIES WITHIN THE BOUNDARIES OF SPECIAL TAX ASSESSMENT DISTRICT CREATED
     BY A “COMMUNITY FACILITIES DISTRICT” MAP RECORDED UNDER THE PROVISIONS OF THE
     MELLO-ROOS ACT 9 STREETS AND HIGHWAY CODE (SECTION 3100, ET SEQ.) THE CALIFORNIA
     STATE LEGISLATURE, AND IS SUBJECT TO ALL ASSESSMENTS LEVIED THEREBY.

     SAID ASSESSMENT IS INCORPORATED INTO THE REGULAR PROPERTY TAX BILL AND IS PART
     OF THE GENERAL TAX COLLECTION PROCESS.

1.   WATER RIGHTS, CLAIMS OR TITLE TO WATER, WHETHER OR NOT SHOWN BY THE PUBLIC
     RECORDS.

2.   THE TERMS AND PROVISIONS CONTAINED IN THE DOCUMENT ENTITLED "DECLARATION OF
     INTENT TO ESTABLISH EASEMENTS", EXECUTED BY AND BETWEEN LAWYERS TITLE INSURANCE
     CORPORATION, A VIRGINIA CORPORATION, RECORDED DECEMBER 30, 1975 AS INSTRUMENT NO.
     5186493, IN BOOK B796, PAGE 707, OF OFFICIAL RECORDS.

3.   EASEMENTS, RECITALS, SETBACKS, AND OTHER MATTERS AFFECTING SAID LAND FOR THE
     PURPOSES STATED THEREON, AND INCIDENTAL PURPOSES THEREIN, AS SHOWN UPON THE
     FILED MAP REFERENCED IN THE LEGAL DESCRIPTION HEREIN WHICH RECORDED IN BOOK 356
     OF MAPS, PAGE 22 AND 23, OF OFFICIAL RECORDS.




                                                4
                                                                                 EXHIBIT A
Case: 17-50794     Doc# 45    Filed: 04/03/19       Entered: 04/03/19 16:53:46    Page 7 of 22
                                                                     ORDER NO. 3630118-03499

4.   COVENANTS, CONDITIONS AND RESTRICTIONS, WHICH PROVIDE THAT A VIOLATION THEREOF
     SHALL NOT DEFEAT OR RENDER INVALID THE LIEN OF ANY FIRST MORTGAGE OR DEED OF
     TRUST MADE IN GOOD FAITH AND FOR VALUE, BUT DELETING ANY COVENANT, CONDITION OR
     RESTRICTION INDICATING A PREFERENCE, LIMITATION OR DISCRIMINATION BASED ON RACE,
     COLOR, RELIGION, SEX, HANDICAP, FAMILIAL STATUS, NATIONAL ORIGIN, SEXUAL ORIENTATION,
     MARITAL STATUS, ANCESTRY, SOURCE OF INCOME OR DISABILITY, TO THE EXTENT SUCH
     COVENANTS, CONDITIONS OR RESTRICTIONS VIOLATE TITLE 42, SECTION 3604(C), OF THE
     UNITED STATES CODES OR SECTION 12955 OF THE CALIFORNIA GOVERNMENT CODE. LAWFUL
     RESTRICTIONS UNDER STATE AND FEDERAL LAW ON THE AGE OF OCCUPANTS IN SENIOR
     HOUSING OR HOUSING FOR OLDER PERSONS SHALL NOT BE CONSTRUED AS RESTRICTIONS
     BASED ON FAMILIAL STATUS.

     RECORDED:          JUNE 6, 1975 AS INSTRUMENT NO. 5024863, IN BOOK B449, PAGE 698, OF
                        OFFICIAL RECORDS.

5.   AN EASEMENT FOR INSTALLATION AND MAINTENANCE OF CONCRETE VEE GUTTER AND
     INCIDENTAL PURPOSES RESERVED IN THE DOCUMENT.

     RESERVED BY:       LAWYERS TITLE INSURANCE CORPORATION
     RECORDED:          MARCH 29, 1976 AS INSTRUMENT NO. 5250241, IN BOOK B938, PAGE 407,
                        OF OFFICIAL RECORDS.

     AFFECTS:           OVER THE SOUTHERLY 5 FEET THEREOF FOR THE BENEFIT OF LOTS
                        200 THROUGH 206 AND 208.

6.   THE TERMS AND PROVISIONS CONTAINED IN THE DOCUMENT ENTITLED "NOTICE OF SPECIAL
     TAX LIEN " SANTA CLARA COUNTY LIBRARY DISTRICT JOINT POWERS AUTHORITY COMMUNITY
     FACILITIES DISTRICT NO. 2005-1 RECORDED JUNE 24,2005 AS INTRUMENT NO.18438576 OF
     OFFICIAL RECORDS.

7.   ANY FACTS, RIGHTS, INTERESTS OR CLAIMS WHICH WOULD BE DISCLOSED BY A CORRECT
     ALTA/NSPS SURVEY.

8.   A DEED OF TRUST TO SECURE AN INDEBTEDNESS OF ANY AMOUNTS DUE AND PAYABLE
     UNDER A BAIL BOND AGREEMENT MENTIONED THEREIN.

     DATED:             APRIL 27, 2006
     TRUSTOR:           BERT L. AND LORETTA L. BIRMINGHAM
     TRUSTEE:           GREG PADILLA
     BENEFICIARY:       LEXINGTON NATIONAL INSURANCE CORPORATION
     RECORDED:          OCTOBER 18, 2006 AS INSTRUMENT NO.19146556, OF OFFICIAL
                        RECORDS.

9.   NOTICE OF PENDENCY OF ACTION

     COURT:             SUPERIOR COURT OF THE STATE OF CALIFORNIA IN AND FOR THE
                        COUNTY OF SANTA CLARA
     CASE NO.:          17CV313114
     PLAINTIFF:         BANK OF AMERICA, N.A.
     DEFENDANT:         SERGIO ROLDAN; LEXINGTON NATIONAL INSURANCE CORPORATION;
                        BERT L. BIRMINGHAM; LORETTA L. BIRMINGHAM; ALL PERSONS
                        UNKNOWN, CLAIMING ANY LEGAL OR EQUITABLE RIGHT, TITLE,
                        ESTATE, LIEN, OR INTEREST IN THE PROPERTY DESCRIBED IN THE
                        COMPLAINT ADVERSE TO PLAINTIFF'S TITLE, OR ANY CLOUD ON
                        PLAINTIFF’S TITLE THERETO, AND DOES 1-50, INCLUSIVE

     RECORDED:          JULY 17, 2017 AS INSTRUMENT NO. 23698995, OF OFFICIAL RECORDS.




                                                 5
                                                                                  EXHIBIT A
Case: 17-50794      Doc# 45    Filed: 04/03/19       Entered: 04/03/19 16:53:46    Page 8 of 22
                                                                   ORDER NO. 3630118-03499

     REQUIREMENTS:
10. PRIOR TO THE ISSUANCE OF ANY POLICY OF TITLE INSURANCE, THE COMPANY WILL REQUIRE:

A.   THE RECEIPT AND REVIEW OF THE COMPLETED OWNER’S AFFIDAVIT SUBJECT TO FURTHER
     REQUIREMENTS OF THIS COMPANY.

B.   THIS TRANSACTION MAY BE SUBJECT TO A CONFIDENTIAL ORDER ISSUED PURSUANT TO
     THE BANK SECRECY ACT. THE POLICY ISSUING AGENT MUST BE PROVIDED WITH CERTAIN
     INFORMATION NECESSARY TO COMPLY WITH THE CONFIDENTIAL ORDER PRIOR TO THE
     CLOSING. THIS TRANSACTION WILL NOT BE INSURED AND THIS ISSUING AGENT AND/OR ITS
     UNDERWRITER WILL NOT BE INVOLVED IN THE CLOSING AND SETTLEMENT UNTIL THIS
     INFORMATION IS SUBMITTED, REVIEWED AND FOUND TO BE COMPLETE

11. THE REQUIREMENT THAT THE OWNERS AFFIDAVIT BE EXECUTED AND UPON REVIEW FURTHER
    REQUIREMENTS MAY BE REQUESTED PRIOR TO THE ISSUANCE OF ANY POLICY OF INSURANCE.



                                  ***END OF SCHEDULE B***




                                               6
                                                                                EXHIBIT A
Case: 17-50794     Doc# 45   Filed: 04/03/19       Entered: 04/03/19 16:53:46    Page 9 of 22
                                                        ORDER NO. 3630118-03499

   NOTES:
   WE DEPOSIT FUNDS RECEIVED ON YOUR BEHALF IN STATE OR FEDERALLY-
   CHARTERED BANKS THAT ARE INSURED BY THE FEDERAL DEPOSIT INSURANCE
   CORPORATION (“FDIC”). THE ACCOUNT IS CURRENTLY HELD AT MUFG UNION BANK,
   N.A..

   FDIC DEPOSIT INSURANCE COVERAGE APPLIES TO A MAXIMUM AMOUNT OF $250,000
   PER DEPOSITOR FOR DEPOSITS HELD IN THE SAME LEGAL OWNERSHIP CATEGORY
   AT EACH BANK. FOR EXAMPLE, FUNDS HELD ON YOUR BEHALF IN AN ACCOUNT
   MAINTAINED BY US WILL BE COMBINED WITH ANY INDIVIDUAL ACCOUNTS HELD
   DIRECTLY BY YOU AT THE SAME BANK. YOU ARE RESPONSIBLE FOR MONITORING
   THE TOTAL AMOUNT OF DEPOSITS THAT ARE OWNED DIRECTLY OR INDIRECTLY BY
   YOU IN ANY ONE BANK.

   IF YOU HAVE QUESTIONS ABOUT FDIC DEPOSIT INSURANCE, CONTACT YOUR
   FINANCIAL OR LEGAL ADVISORS OR GO TO
   HTTP://WWW.FDIC.GOV/DEPOSIT/DEPOSITS/INDEX.HTML. WE DO NOT GUARANTEE
   THE SOLVENCY OF ANY BANK INTO WHICH FUNDS ARE DEPOSITED AND WE ASSUME
   NO LIABILITY FOR ANY LOSS YOU INCUR DUE TO THE FAILURE, INSOLVENCY OR
   SUSPENSION OF OPERATIONS OF ANY BANK OR THE $250,000 FDIC DEPOSIT
   INSURANCE LIMIT.

   UNLESS OTHERWISE AGREED IN WRITING, EACH OF THE PRINCIPALS AGREES,
   UNDERSTANDS AND ACKNOWLEDGES THAT: THE ESCROW ACCOUNT IS NON-
   INTEREST-BEARING; NO FINANCIAL OR OTHER BENEFITS WILL BE EARNED BY OR
   PROVIDED TO ANY OF THE PRINCIPALS WITH RESPECT TO SUCH FUNDS’ AND
   CORNERSTONE TITLE COMPANY AND ITS AFFILIATES MAY INSTEAD RECEIVE DIRECT
   AND INDIRECT FINANCIAL AND OTHER BENEFITS FROM THE DEPOSITORY WITH
   RESPECT TO SUCH FUNDS THESE BENEFITS SHALL BE TREATED AS ADDITIONAL
   COMPENSATION TO CORNERSTONE TITLE COMPANY FOR ITS SERVICES AS AN
   ESCROW HOLDER IN THIS TRANSACTION.

   NOTE: IF APPLICABLE, AND UNLESS OTHERWISE DIRECTED IN WRITING,
   CORNERSTONE TITLE COMPANY ISSUES THE ALTA HOME OWNER’S POLICY ON
   RESIDENTIAL PROPERTY SALE TRANSACTIONS.

   NOTE: THIS COMPANY REQUIRES CURRENT BENEFICIARY DEMANDS PRIOR TO
   CLOSING. NO PAYOFFS WILL BE MADE USING “VERBAL” FIGURES

   NOTE: EFFECTIVE JANUARY 1, 1990, ASSEMBLY BILL 512, ENACTED AS CHAPTER 598,
   WILL ADD SECTION 12413.1 TO THE CALIFORNIA INSURANCE CODE DEALING WITH THE
   “GOOD FUNDS” ISSUE. FUNDS DEPOSITED BY:

     CASH AND BY ELECTRONIC TRANSFER (WIRED FUNDS) WILL BE AVAILABLE FOR
      SAME DAY DISBURSEMENTS.
    CASHIER’S CHECKS, CERTIFIED CHECKS AND TELLER’S CHECKS WILL BE
      AVAILABLE FOR NEXT DAY DISBURSEMENTS.
     ALL OTHER TYPES OF CHECKS WILL NOT BE AVAILABLE FOR DISBURSEMENT
      UNTIL THE DAY PROVIDED IN REGULATION CC ADOPTED BY THE FEDERAL
      RESERVE BOARD OF GOVERNORS.
    A DRAFT WILL NOT BE AVAILABLE FOR DISBURSEMENT UNTIL THE DRAFT HAS
      BEEN SUBMITTED FOR COLLECTION AND PAYMENT RECEIVED BY OUR BANK.
   PLEASE NOTE: THIS COMPANY WILL MAKE DISBURSEMENTS ONLY IN THE SAME
   MANNER AS WHICH FUNDS ARE RECEIVED. SHOULD THIS COMPANY BE REQUESTED
   TO MAKE ANY DISBURSEMENTS BY ELECTRONIC TRANSFER (WIRED FUNDS), THIS
   COMPANY WILL REQUIRE FUNDS TO BE DEPOSITED TO OUR ACCOUNT BY
   ELECTRONIC TRANSFER.




                                                                       EXHIBIT A
Case: 17-50794   Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46     Page 10 of
                                         22
                                                            ORDER NO. 3630118-03499

                  CORNERSTONE TITLE COMPANY
                                 10125 S. DE ANZA BLVD.
                                  CUPERTINO, CA 95014
                                  PHONE: (408) 973-1410




   ATTENTION:

                                               YOUR NO.: BIRMINGHAM
                                               OUR NO.: 3630118-03499
                                               DATE: FEBRUARY 27, 2019 AT 7:30 A.M.




   RANDY SIERRA, TITLE OFFICER


                         LENDERS SUPPLEMENTAL REPORT



   THE ABOVE NUMBERED REPORT (INCLUDING ANY SUPPLEMENTS OR AMENDMENTS
   THERETO) IS HEREBY MODIFIED AND/OR SUPPLEMENTED IN ORDER TO REFLECT THE
   FOLLOWING ADDITIONAL ITEMS RELATING TO THE ISSUANCE OF AN AMERICAN LAND
   TITLE ASSOCIATION LOAN FORM POLICY AS FOLLOWS:

   THIS REPORT IS PREPARATORY TO THE ISSUANCE OF AN ALTA LOAN POLICY. WE HAVE
   NO KNOWLEDGE OF ANY FACT WHICH WOULD PRECLUDE THE ISSUANCE OF THE POLICY
   WITH CLTA ENDORSEMENT FORMS 100 AND 116 ATTACHED.

   WHEN ISSUED, THE CLTA ENDORSEMENT FORM 116 WILL REFERENCE A SINGLE
   FAMILY RESIDENCE

   KNOWN AS

   1050 ORTEGA CIRCLE, GILROY, CALIFORNIA

   ACCORDING TO THE PUBLIC RECORDS, THERE HAVE BEEN NO DEEDS CONVEYING THE
   LAND DESCRIBED HEREIN WITHIN A PERIOD OF TWENTY-FOUR (24) MONTHS PRIOR TO
   THE DATE OF THIS REPORT, EXCEPT AS FOLLOWS:

   NONE.




                                                                            EXHIBIT A
Case: 17-50794   Doc# 45    Filed: 04/03/19 Entered: 04/03/19 16:53:46         Page 11 of
                                          22
                                                     ORDER NO. 3630118-03499




                                                                    EXHIBIT A
Case: 17-50794   Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46   Page 12 of
                                         22
CYBER-CRIMINALS are constantly looking for new victims to wire them
commissions, sales proceeds or deposits. Real estate transactions are
especially vulnerable. Here’s how you can help guard your money:

                                          CALL BEFORE SENDING

Call us initially. Before sending funds, call us at a number you know is accurate to verify the instructions. Do not
use the phone number in an email – even if the email looks like it is from us.
Call us if you are suspicious. Be wary of any email asking for money early or asking for part of the money
needed to close. Don’t trust an email that change, updates or is “re-sending” wire instructions – call us at a number you
know is accurate if you are suspicious.
Call your bank. After talking to us, talk to your bank to confirm it has the correct information.

                                           CALL AFTER SENDING
Call us after sending us your money. Call us to make sure we got it. It may take some time but staying in
touch is the best way to be sure there is not a problem.

                         ACT QUICKLY IF SOMETHING SEEMS WRONG
Call the bank and the authorities. If you think your money was sent to a criminal, you might be able to get it
back but time is not your friend. You should immediately:




                                                                                                       EXHIBIT A
     Case: 17-50794           Doc# 45        Filed: 04/03/19 Entered: 04/03/19 16:53:46                    Page 13 of
                                                           22
                                                                                          PRIVACY POLICY Rev 10-23-2017

                     WHAT DOES Cornerstone Title Company DO
FACTS                WITH YOUR PERSONAL INFORMATION?

                     Financial companies choose how they share your personal information. Federal law gives
Why?                 consumers the right to limit some but not all sharing. Federal law also requires us to tell you
                     how we collect, share, and protect your personal information. Please read this notice carefully to
                     understand what we do.

What?                The types of personal information we collect and share depend on the product or service you
                     have with us. This information can include:
                         Social Security number and account balances
                         payment history and credit card or other debt
                         checking account information and wire transfer instructions
                     When you are no longer our customer, we continue to share your information as described in this
                     notice.

How?                 All financial companies need to share customers’ personal information to run their everyday
                     business. In the section below, we list the reasons financial companies can share their
                     customers’ personal information; the reasons Cornerstone Title Company chooses to share; and
                     whether you can limit this sharing.

                                                           Does Cornerstone Title
Reasons we can share your personal information                                            Can you limit this sharing?
                                                             Company share?
For our everyday business purposes—
such as to process your transactions, maintain
                                                                      Yes                              No
your account(s), respond to court orders and legal
investigations, or report to credit bureaus

For our marketing purposes—
                                                                      No                         We don’t share
to offer our products and services to you

For joint marketing with other financial companies                    No                         We don’t share

For our affiliates’ everyday business purposes—
                                                                      Yes                              No
information about your transactions and experiences

For our affiliates’ everyday business purposes—
                                                                      No                         We don’t share
information about your creditworthiness

For our affiliates to market to you                                   No                         We don’t share

For nonaffiliates to market to you                                    No                         We don’t share

Questions?           www.titleresources.com




                                                                                                   EXHIBIT A
 Case: 17-50794           Doc# 45       Filed: 04/03/19 Entered: 04/03/19 16:53:46                    Page 14 of
                                                      22
Page 2

Who we are
Who is providing this notice?          Cornerstone Title Company

What we do
How does Cornerstone Title Company     To protect your personal information from unauthorized access
protect my personal information?       and use, we use security measures that comply with federal law.
                                       These measures include computer safeguards and secured files
                                       and buildings.
How does Cornerstone Title Company     We collect your personal information, for example, when you
collect my personal information?
                                          apply for insurance or pay insurance premiums
                                          provide your mortgage information or show your driver’s license
                                          give us your contact information
                                       We also collect your personal information from others, such as credit
                                       bureaus, affiliates, or other companies.
Why can’t I limit all sharing?         Federal law gives you the right to limit only
                                          Sharing for affiliates’ everyday business purposes—information
                                           about your creditworthiness
                                          Affiliates from using your information to market to you
                                          Sharing for nonaffiliates to market to you
                                       State laws and individual companies may give you additional rights to
                                       limit sharing.

Definitions
Affiliates                             Companies related by common ownership or control. They can be
                                       financial and nonfinancial companies.
                                          Our affiliates include companies that are owned in whole or in part
                                           by Realogy Holdings Corp., such as Better Homes and Gardens®
                                           Real Estate, CENTURY 21®, Coldwell Banker®, Coldwell Banker
                                           Commercial®, The Corcoran Group®, ERA®, Sotheby's
                                           International Realty®, ZipRealty®, NRT LLC, Cartus and Title
                                           Resource Group.

Nonaffiliates                          Companies not related by common ownership or control. They can be
                                       financial and nonfinancial companies.
                                          Cornerstone Title Company does not share with nonaffiliates so they
                                           can market to you

Joint marketing                        A formal agreement between nonaffiliated financial companies that
                                       together market financial products or services to you.
                                          Cornerstone Title Company does not share with nonaffiliated
                                           financial companies for joint marketing purposes





                                                                                          EXHIBIT A
    Case: 17-50794      Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46                 Page 15 of
                                                22
                                                                                  Cornerstone Title Company
                                                                                          Available Discounts
Cornerstone Title Company is pleased to inform you that upon proper qualification, there are premium discounts available upon the purchase of title
insurance covering improved property with a one to four family residential dwelling.
Such discounts could apply to:
         Property located within an area proclaimed a state or federal disaster area
         Property purchased from a foreclosing beneficiary or successful bidder at a foreclosure sale
         Property being refinanced
                                Please talk with your title officer to determine your qualification for any of these discounts.

                                                               EXHIBIT B (Revised 11-01-2014)
                                               LIST OF PRINTED EXCEPTIONS AND EXCLUSIONS (By Policy Type)
                                               1. CALIFORNIA LAND TITLE ASSOCIATION STANDARD COVERAGE POLICY – 1990 (Revised 04/08/14)

                                                                                         EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys’ fees or expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including but not limited to building and zoning laws, ordinances, or regulations) restricting, regulating, prohibiting or relating to (i) the occupancy,
           use or enjoyment of the land; (ii) the character, dimensions or location of any improvement now or hereafter erected on the land; (iii) a separation in ownership or a change in the dimensions or
           area of the land or any parcel of which the land is or was a part; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or governmental regulations, except to the
           extent that a notice of enforcement thereof or a notice of a defect, lien or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public records at
           Date of Policy.
     (b) Any governmental police power not excluded by (a) above, except to the extent that a notice of the exercise thereof or a notice of a defect, lien or encumbrance resulting from a violation or
           alleged violation affecting the land has been recorded in the public records at Date of Policy.
2. Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of Policy, but not excluding from coverage any taking which has occurred prior to Date
     of Policy which would be binding on the rights of a purchaser for value without knowledge.
3. Defects, liens, encumbrances, adverse claims, or other matters:
     (a) whether or not recorded in the public records at Date of Policy, but created, suffered, assumed or agreed to by the insured claimant;
     (b) not known to the Company, not recorded in the public records at Date of Policy, but known to the insured claimant and not disclosed in writing to the Company by the insured claimant prior to
           the date the insured claimant became an insured under this policy;
     (c) resulting in no loss or damage to the insured claimant;
     (d) attaching or created subsequent to Date of Policy; or
     (e) resulting in loss or damage which would not have been sustained if the insured claimant had paid value for the insured mortgage or for the estate or interest insured by this policy.
4. Unenforceability of the lien of the insured mortgage because of the inability or failure of the insured at Date of Policy, or the inability or failure of any subsequent owner of the indebtedness, to comply
     with the applicable "doing business" laws of the state in which the land is situated.
5. Invalidity or unenforceability of the lien of the insured mortgage, or claim thereof, which arises out of the transaction evidenced by the insured mortgage and is based upon usury or any consumer
     credit protection or truth in lending law.
6. Any claim, which arises out of the transaction vesting in the insured the estate or interest insured by their policy or the transaction creating the interest of the insured lender, by reason of the operation
     of federal bankruptcy, state insolvency or similar creditors' rights laws.
                                                                            EXCEPTIONS FROM COVERAGE - SCHEDULE B PART 1
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys’ fees or expenses) which arise by reason of:
1. Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the public records. Proceedings by a public
     agency which may result in taxes or assessments, or notice of such proceedings, whether or not shown by the records of such agency or by the public records.
2. Any facts, rights, interests or claims which are not shown by the public records but which could be ascertained by an inspection of the land or which may be asserted by persons in possession
     thereof.
3. Easements, liens or encumbrances, or claims thereof, which are not shown by the public records.
4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey would disclose, and which are not shown by the public records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under
     (a), (b), or (c) are shown by the public records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.

                          2. CLTA HOMEOWNER’S POLICY OF TITLE INSURANCE 2013 / ALTA HOMEOWNER’S POLICY OF TITLE INSURANCE 2013 (Revised 12/02/13)
                                Covered Risks 16 (Subdivision Law Violation), 18 (Building Permit), 19 (Zoning) and 21 (Encroachment of boundary walls or fences) are
                                                                subject to Deductible Amounts and Maximum Dollar Limits of Liability

                                                                                        EXCLUSIONS FROM COVERAGE
In addition to the exceptions in Schedule B, you are not insured against loss, costs, attorneys’ fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of any law or government regulation. This includes building and zoning ordinances and also laws and regulations concerning:
     (a) building
     (b) zoning
     (c) land use;
     (d) improvements on the land
     (e) land division
     (f) environmental protection.
           This exclusion does not limit the coverage described in Covered Risk 8a, 14, 15, 16, 18, 19, 20, 23, or 27.
2. The failure of Your existing structures, or any part of them, to be constructed in accordance with applicable building codes. This Exclusion does not limit coverage described in Covered Risk 14 or 15.
3. The right to take the land by condemning it This Exclusion does not limit the coverage described in Covered Risk 17.
4. Risks:
     (a) that are created, allowed, or agreed to by You, whether or not they appear in the Public Records;
     (b) that are Known to You at the Policy Date, but not to Us, unless they appear in the Public Records at the Policy Date;
     (c) that result in no loss to You; or
     (d) that first occur after the Policy Date -- this does not limit the coverage described in Covered Risk 7, 8.e, 25, 26, 27, or 28.
5. Failure to pay value for Your Title.
6. Lack of a right:
     (a) to any Land outside the area specifically described and referred to in paragraph 3 of Schedule A; and
     (b) in streets, alleys, or waterways that touch the Land.
     This Exclusion does not limit the coverage described in Covered Risk 11 or 21.
7. The transfer of the Title to You is invalid as a preferential transfer or as a fraudulent transfer or conveyance under federal bankruptcy, state insolvency, or similar creditor’s rights laws.
8. Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
9. Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.

                                                                3. ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY (12/02/13)

                                                                                      EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorney’s fees or expenses which arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or relating to
          (i) the occupancy, use, or enjoyment of the Land;
          (ii) the character, dimensions, or location of any improvement erected on the Land;
          (iii)              the subdivision of land; or
          (iv)               environmental protection;
     or the effect of any violation of these laws, ordinances, or governmental regulations.
     This Exclusion 1(a) does not modify or limit the coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to
     the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 16, 17, 18, 19, 20, 21, 22, 23, 24, 27 or 28); or



                                                                                                                                                                             EXHIBIT A
       Case: 17-50794                            Doc# 45                 Filed: 04/03/19 Entered: 04/03/19 16:53:46                                                                Page 16 of
                                                                                       22
    (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4.  Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of the state where the Land is situated.
5.  Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured Mortgage and is based upon usury, or any consumer
    credit protection or truth-in-lending law. This Exclusion does not modify or limit the coverage provided in Covered Risk 26.
6. Any claim of invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as to Advances or modifications made after the Insured has Knowledge that the vestee shown in Schedule
    A is no longer the owner of the estate or interest covered by this policy. This Exclusion does not modify or limit the coverage provided in Covered Risk 11.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching subsequent to Date of Policy. This Exclusion does not modify or limit the
    coverage provided in Covered Risk 11(b) or 25.
8. The failure of the residential structure, or any portion of it, to have been constructed before, on or after Date of Policy in accordance with applicable building codes. This Exclusion does not modify or
    limit the coverage provided in Covered Risk 5 or 6.
9. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien of the Insured Mortgage, is
    (a) a fraudulent conveyance or fraudulent transfer, or
    (b) a preferential transfer for any reason not stated in Covered Risk 27(b) of this policy.
10. Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
11. Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.

                                                                                  4. 2006 ALTA LOAN POLICY (06-17-06)

                                                                                       EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or expenses that arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or relating to
              (i)            the occupancy, use, or enjoyment of the Land;
              (ii)           the character, dimensions, or location of any improvement erected on the Land;
              (iii)          the subdivision of land; or environmental protection;
     or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to
     the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 13, or 14); or
     (e)resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of the state where the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured Mortgage and is based upon usury or any consumer
     credit protection or truth-in-lending law.
6. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien of the Insured Mortgage, is
     (a) a fraudulent conveyance or fraudulent transfer, or
     (b) a preferential transfer for any reason not stated in Covered Risk 13(b) of this policy.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and the date of recording of the Insured Mortgage in the
     Public Records. This Exclusion does not modify or limit the coverage provided under Covered Risk 11(b).

The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the Exceptions from Coverage in a Standard
Coverage policy will also include the following Exceptions from Coverage:
                                                                                       EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys’ fees or expenses) that arise by reason of:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the Public Records; (b) proceedings by a
     public agency that may result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or that may be asserted by persons in possession of the
     Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the Land and not shown by the
     Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under
     (a), (b), or (c) are shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the Public Records.

                                                                                5. 2006 ALTA OWNER’S POLICY (06-17-06)

                                                                                       EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or expenses that arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or relating to
              (i) the occupancy, use, or enjoyment of the Land;
              (ii) the character, dimensions, or location of any improvement erected on the Land;
              (iii) the subdivision of land; or
              (iv) environmental protection;
     or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to
     the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 9 and 10); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Title.
4. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction vesting the Title as shown in Schedule A, is
     (a) a fraudulent conveyance or fraudulent transfer; or
     (b) a preferential transfer for any reason not stated in Covered Risk 9 of this policy.
5. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and the date of recording of the deed or other
     instrument of transfer in the Public Records that vests Title as shown in Schedule A.

The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the Exceptions from Coverage in a Standard
Coverage policy will also include the following Exceptions from Coverage:
                                                                                       EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys’ fees or expenses) that arise by reason of:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the Public Records; (b) proceedings by a
     public agency that may result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown in the Public Records but that could be ascertained by an inspection of the Land or that may be asserted by persons in possession of the
     Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the Land and that are not
     shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under
     (a), (b), or (c) are shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the Public Records.




                                                                                                                                                                         EXHIBIT A
       Case: 17-50794                           Doc# 45                 Filed: 04/03/19 Entered: 04/03/19 16:53:46                                                              Page 17 of
                                                                                      22
                 To Our Valued Customers,

  The following information is provided to you in compliance
  with Senate Bill No. 1148 and Assembly Bill No. 877
  enacted by the California Legislature in September 1999
  and October 2011 respectively. That legislation requires
  the following disclosure to our clients receiving copies of
  recorded documents:


  “If this document contains any restriction
  based on race, color, religion, sex, sexual
  orientation, familial status, marital status,
  disability, national origin, ancestry, source of
  income as defined in subdivision         (p)   of
  Section 12955, genetic information, gender,
  gender identity, that restriction violates state
  and federal fair housing laws and is void. Any
  person holding an interest in this property may
  request that the county recorder remove the
  restrictive covenant language pursuant to
  subdivision [c] of Section 12956.1 of the
  Government       Code.     Furthermore,      such
  restrictions are deleted from this document to
  the extent such restrictions violate 42 U.S.C.
  3604 [c].”




                                                                    EXHIBIT B
Case: 17-50794   Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46   Page 18 of
                                         22
                                                                    EXHIBIT B
Case: 17-50794   Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46   Page 19 of
                                         22
                                                                    EXHIBIT B
Case: 17-50794   Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46   Page 20 of
                                         22
                                                                    EXHIBIT B
Case: 17-50794   Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46   Page 21 of
                                         22
                                                                    EXHIBIT B
Case: 17-50794   Doc# 45   Filed: 04/03/19 Entered: 04/03/19 16:53:46   Page 22 of
                                         22
